Citation Nr: 0510155	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  99-11 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for bilateral numbness 
of the upper extremities, including as a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to service connection for bilateral numbness 
of the lower extremities, including as a chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to service connection for memory loss, 
including as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for loss of vision, 
including as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for respiratory 
condition, including as a chronic disability resulting from 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant claims active military service from July 1961 to 
February 1962.  He subsequently was a member of the Army 
National Guard and served periods of Active Duty for Training 
(ACDUTRA) and Inactive Duty for Training (INACDUTRA).  
Appellant asserts that he was activated for service during 
the Persian Gulf War in 1990, and that he was exposed to 
chemicals or fuel from rockets that where being loaded to go 
to the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
bilateral numbness of the upper and lower extremities, loss 
of vision, memory loss, and respiratory condition.

Appellant testified before the undersigned Veterans Law Judge 
in January 2005.  A transcript of that testimony has been 
associated with the file.


FINDINGS OF FACT

1.  Appellant was treated for a low back strain while 
performing Inactive Duty for Training (INACDUTRA) in 1988.  
There is no competent medical evidence that this back strain 
resulted in chronic residuals. 

2.  There is no objective evidence that appellant was exposed 
to toxins during his military service.  There is no evidence 
regarding the nature, toxicity, or quantity of the substance 
to which appellant asserts he was exposed during service.  
There is no showing that any current pathology would likely 
be related to such chemical exposure.

3.  Appellant has been competently diagnosed to currently 
have bronchial asthma, obstructive lung disease, carpal 
tunnel syndrome, peripheral neuropathy, and moderate-to-
severe neuropsychological dysfunction.  He does not have 
diagnosed vision impairment.

4.  There is no competent medical evidence of nexus between 
any of appellant's claimed disabilities and his military 
service.

5.  Appellant did not serve in the Southwest Asia theater of 
operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  Numbness of the bilateral upper extremities was not 
incurred in or aggravated by military service, or reserve 
duty, nor is it due to an unidentified illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2004).

2.  Numbness of the bilateral lower extremities was not 
incurred in or aggravated by military service, or reserve 
duty, nor is it due to an unidentified illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2004).

3.  Memory loss was not incurred in or aggravated by military 
service, or reserve duty, nor is it due to an unidentified 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).

4.  Loss of visual acuity was not incurred in or aggravated 
by military service, or reserve duty, nor is it due to an 
unidentified illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2004).

5.  Respiratory disorder was not incurred in or aggravated by 
military service, or reserve duty, nor is it due to an 
unidentified illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in December 1994.  RO sent 
appellant a pre-VCAA duty-to-assist letter specifically 
tailored to Persian Gulf War claims in March 1997, and issued 
a rating decision denying service connection in July 1997.  
The original rating decision of July 1997, the Statement of 
the Case (SOC) in April 1999, and the Supplemental Statements 
of the Case (SSOC) in March 2003 and May 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection. Further, appellant's service 
representative submitted a VA Form 21-4138 in March 2004 
asserting that appellant understood the rules under the VCAA 
and had no further evidence to submit prior to the requested 
hearing before the Board.  The Board therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).
In this case, RO obtained appellant's service medical records 
and treatment records from the VA as well as all medical 
providers identified by appellant as having potentially 
relevant evidence.  Appellant was also afforded a hearing 
before the Board in which to present evidence and argument in 
support of his claim.

Appellant's service representative asserted, in the course of 
the hearing of January 2005, that RO failed to pursue 
documentation a tracked vehicle accident in 1988 (vehicle 
maintenance records, etc.), which constitutes a violation of 
the duty to assist (Transcript, pg. 2-3).  The Board 
disagrees. There was no actual accident in 1988; rather, 
appellant lurched while riding in an armored personnel 
carrier and injured his back.  This is extensively documented 
in the file, to include a formal line of duty investigation 
and contemporaneous service treatment records.  Remands that 
would result only in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Appellant's service representative also asserted, the course 
of the hearing of January 2005, that appellant had not had a 
VA medical examination since 1994 and that this constituted a 
violation of the VCAA duty to assist (Transcript, pg. 3-4).  
The Board disagrees, for the reasons enumerated below.  

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004) (emphasis added).  
This clearly makes the decision discretionary to VA.  The 
VCAA states that an examination or opinion is necessary if 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability; (B) establishes that the veteran suffered an 
event, injury, or disease in service, or has a chronic 
condition manifesting during an applicable presumptive 
period, and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, or may be associated with 
another service-connected disability.  38 C.F.R. § 3.159 
(c)(4) (2004).   As noted in the discussion below, condition 
(A) is satisfied in regard to some (but not all) of the 
claimed disabilities, and condition (B) is satisfied in 
regard to some (but not all) or the claimed disabilities, but 
condition (C) is not satisfied in regard to any of the 
claimed disabilities.  The Board also notes that, contrary to 
the service representative's assertion that appellant had not 
been examined since 1994, appellant in fact underwent VA 
examinations in April 1995, November 1997, and September 
2003.  The Board accordingly finds that VA does not have an 
unfulfilled obligation under the VCAA to afford appellant a 
VA medical examination at this point. 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

Appellant has presented two alternative theories of 
causation.  First, he has asserted that the peripheral 
neuropathy is consequent to a low back injury received while 
riding in an armored personnel carrier in 1988.  Second, he 
has asserted that all the claimed disabilities (including the 
peripheral neuropathy) are consequent to exposure to a fuel 
spill at Fort Riley, Kansas, during the Persian Gulf War. The 
Board will consider both theories of causation.

The file contains National Guard Bureau (NGB) Form 23, 
Retirement Credits Record, which documents appellant's 
periods of active duty, active duty for training, and full-
time active duty from May 1985 to May 1991 (this record 
pertains to the Kansas National Guard only; appellant 
transferred to the New Jersey National Guard in November 
1992).  There is no record that appellant performed any 
active duty between August 1990 and March 1991; i.e., the NGB 
Form 23 does not show that appellant was on active duty in 
October-November 1990 during the Persian Gulf War as he 
asserts.

Appellant's service medical record is on file; these are a 
combination of military treatment records, civilian treatment 
records, and administrative records (line of duty 
investigations, etc.).  Appellant was still in the National 
Guard when he submitted his original claim, so some items 
were added to the service medical record during VA's 
development of the claim.

Service treatment records, and service accident report, show 
that appellant sustained a low back injury while riding in a 
tracked vehicle in July 1988 while undergoing annual training 
at Camp Atterbury, Indiana; he was bounced around inside the 
vehicle and twisted his back.  He was apparently treated for 
back strain and released. 

A sick call report dated March 1989 shows that appellant 
complained of continued low back pain consequent to having 
been bounced around inside a tracked vehicle in July 1988.

A letter from Dr. C.D.P., dated March 1989, discusses 
appellant's complaint of back pain, radiating to the leg, 
since the tracked vehicle accident.  Dr. C.D.P. recommended 
further tests.  He noted that X-rays showed degenerative 
changes throughout the lumbar spine that were not marked and 
were consistent with appellant's age.   

Appellant was treated at an unidentified military medical 
facility in September 1990 for diarrhea of 12 days duration; 
appellant was reportedly on weekend active duty at the time 
of this treatment (not mobilized for the Persian Gulf War). 

A military treatment record dated May 1991 shows that 
appellant complained of numbness in both hands, and 
occasionally in both arms.  Appellant reported back injury in 
1988 and 1989.  He stated that he had experienced no problems 
while he was in school, but had recently begun to work with 
his hands and was experiencing continuous problems with both 
hands and both arms.

The record contains a neurological consultation by Dr. R.U.H. 
dated June 1991.  Appellant complained of persistent numbness 
in both hands and fingers, at times up to his elbows.  
Appellant also complained of neck and back pain.  Dr. R.U.H. 
performed a nerve conduction study; his impressions were (1) 
bilateral carpal tunnel syndrome, and (2) cervical arthritic 
type pain syndrome.  A letter by Dr. R.U.H. in July 1991 
provided a final diagnosis of bilateral carpal tunnel 
syndrome.

The record contains a letter from Dr. J.M.M. dated November 
1991, addressed to a worker compensation insurance carrier.  
Appellant complained of right upper extremity complaints 
beginning almost immediately upon beginning work at 
Rubbermaid in March 1991.  Previous in-service back injury in 
1988 was noted as a possibly contributing factor.  Appellant 
underwent decompression surgery in October 1991, which 
provided only partial relief of symptoms.

The record contains a letter from Dr. E.R.S. dated January 
1992, addressed to an attorney.  Appellant complained of pain 
and numbness in the upper extremities since beginning work at 
Gott Rubbermaid in March 1991.  Dr. E.R.S. noted that 
appellant had an in-service motor vehicle accident in 1988 
that had resolved without difficulty; appellant specifically 
denied problems with the wrists, arms, shoulders, or neck 
prior to his employment with Gott Rubbermaid.  Dr. E.R.S. 
diagnosed overuse syndrome of both shoulder girdles and both 
upper extremities, with entrapment neuropathy at the elbow 
and wrist bilaterally, with the right previously operated.  

The file contains a final Line of Duty (LOD) investigation, 
dated January 1992, regarding the July 1988 tracked vehicle 
accident.  The LOD states that at the time of the accident 
appellant was in a status of INACDUTRA and that available 
medical evidence indicated only slight muscular discomfort.  
The LOD was endorsed by the National Guard Bureau (NGB) in 
Washington in October 1993 and was noted "not in line of 
duty, not due to own misconduct, EPTS no aggravation."

A National Guard physical examination dated February 1992 is 
silent in regard to the claimed disabilities.

The file contains a letter by appellant dated September 1993, 
apparently written to the Kansas National Guard in pursuit of 
a pension from that organization.  The letter asserts that 
appellant was injured by being thrown around inside a tracked 
vehicle in 1988, which caused him to have a twisting fall.  
He returned to school in Mexico, where he began to experience 
pain and stiffness in the neck and lower back.  Appellant 
returned to the military system for treatment in April 1989 
and was eventually diagnosed with carpal tunnel syndrome.  By 
this time, appellant had begun to experience drastic hair 
loss and loss of vision, and his teeth loosened and had to be 
extracted.  Appellant was advised to file a worker 
compensation lawsuit against his employer, which he did; he 
was awarded a small amount in settlement.  In closing, 
appellant stated that all his current problems were 
associated with Gulf War Syndrome, acquired by handling 
radioactive munitions, or by exposure to toxins, at Fort 
Riley, Kansas.

The file contains a treatment note from Manhattan Eye, Ear, 
and Throat Hospital dated December 1994.  The note records an 
impression of viral conjunctivitis.  

In December 1994, appellant submitted a claim for service 
connection for (1) numbness of both hands and arms, (2) 
numbness of both lower extremities, (3) loss of vision, (4) 
memory loss, (5) respiratory problems.  The claim asserts 
that the disability began during activation from the National 
Guard for the Persian Gulf.

The file contains a letter to VA by Dr. J.A.D., a civilian 
ophthalmologist, dated April 1995.  The letter stated that 
Dr. J.A.D. examined appellant in April 1993, at which time 
appellant reported that he had been exposed to radiation; 
that exposure reportedly caused appellant to lose his vision, 
teeth, and hair.  On ophthalmic examination, appellant's 
vision with his current corrective lenses was 20/40 
bilaterally, correctable to 20/20 bilaterally with new 
glasses.  The examination was grossly within normal limits.  
Diagnosis was myopia and presbyopia.

Appellant had a VA general medical examination in April 1995; 
he also had VA eye, respiratory, and joints examinations 
(noted below).  The general medical examiner recorded medical 
history of right carpal tunnel syndrome release in November 
1991, bronchial asthma with onset in the winter of 1993, and 
transient ischemic attack in November 1994 without 
hospitalization.  Appellant reported no hospitalizations or 
emergency room visits for asthma and no exertional chest pain 
or chronic cough, although extremely hot or cold weather 
could trigger wheezing.  Physical examination revealed 
nothing remarkable.  There were no neurological gross 
deficits noted, and appellant denied psychiatric disability.  
Diagnosis was history of bronchial asthma and history of 
treatment for ischemic attack.  
 
Appellant also had a VA eye examination in April 1995.  The 
examiner noted history of asthma and diabetes, but no 
hypertension.  Visual acuity for the right eye (far) was 
20/30-1.  Visual acuity for the left eye was 20/30-2.  There 
was no diplopia.  Retinal exam was significant for blonde 
funus and for small choroidal nevus, right eye.  Diagnosis 
was choroidal nevus right eye, no other obvious pathology, 
and complaints of scotoma right eye.

Appellant also had a VA examination in April 1995 for 
respiratory manifestations of other diseases.  EKG showed 
normal sinus rhythm, no deviation of electrical axis, and was 
within normal limits.  Chest X-ray showed normal heart size 
and clear lungs.  Diagnosis was bronchial asthma.

Appellant also had a VA joints examination in April 1995.  
Appellant reported onset of pain after discharge from the 
military in 1991.  Appellant complained of numbness and 
tingling in the right upper extremity bilaterally; he also 
complained of numbness in both feet and toes.  Appellant 
reported numbness and decreased sensation to pinprick; the 
distribution involved radial, ulnar, and medial nerve areas.  
The examiner recorded range of motion data for the right 
wrist and right elbow with negative findings for both, 
although noting calcification of triceps and oleocranon 
attachments to the elbow.  Diagnosis was status post carpal 
tunnel surgery with persistent symptoms, and status post 
right ulnar nerve release.

A National Guard physical examination dated October 1995 is 
silent in regard to the claimed disabilities.

Appellant wrote a letter to RO (received November 1996) 
asserting that the cause of his problems was exposure to U.S. 
military weapons that leak toxins that cause mutations to 
DNA; he also cited exposure to small amounts of nuclear 
materials.  The exposures reportedly occurred at Fort Riley, 
Kansas, in November 1990.

In a Report of Contact dated March 1997, appellant informed 
RO that he had not served in Southwest Asia during the war; 
rather, his claimed exposure had occurred at Fort Riley, 
Kansas.

RO issued a rating decision in July 1997 denying service 
connection for the claimed disabilities, based on a finding 
that the claims were not well grounded.

Appellant submitted a Notice of Disagreement (NOD) in July 
1997.  The NOD asserts that appellant was exposed to toxins 
while he was at Fort Riley, Kansas, in November 1990 
assisting with the loadout of the 1st Infantry Division.  
Appellant was reportedly approached by a female soldier who 
stated that nearby surface-to-air rockets were leaking fuel.  
Appellant loaned the female soldier his gloves, and when she 
returned the gloves they were wet with fuel.  The fuel 
spilled from the gloves onto appellant's arms and legs.  
Within two weeks, appellant began to experience such problems 
as severe rash, diarrhea, coughing up blood, numbness and 
tingling of hands and arms, loss of vision, loss of hair and 
teeth, breathing difficulties, and memory loss.  

A National Guard physical examination dated November 1997 is 
on file.  No pertinent findings are legible.  Appellant was 
found qualified for retention following examination.

Appellant had a VA general medical examination in November 
1997.  The examiner noted that appellant had been 
hospitalized for chest pain in October 1997, at which time 
myocardial infarction had been ruled out.  Also noted were 
previous surgery for right carpal tunnel syndrome and 
transient ischemic attack in November 1994 and episodic chest 
pain since October 1997, relieved by nitroglycerine.  
Appellant reported no chronic cough, but shortness of breath 
and wheezing triggered by cold weather.  Physical examination 
produced nothing remarkable.  Diagnoses were bronchial asthma 
and coronary artery disease.

Appellant also had a VA medical examination (heart and 
hypertension) in November 1997.  The examiner noted history 
of shortness of breath and chest pain relieved by 
nitroglycerin.  Chest X-ray and EKG were normal.  Stress test 
revealed a low probability for pharmacologically-induced 
ischemia at low workload.  Diagnosis was coronary artery 
disease.  

A VA letter dated January 1998 shows appellant had asthma, 
hypertension, and gastroesophageal reflux disease at that 
time.

Appellant had a VA magnetic resonance image (MRI) of the 
brain in August 1998, specifically to determine the influence 
of exposure to organic solvents.  The MRI was considered to 
be normal.

Appellant submitted a VA Form 9 in June 1999 in which he 
asserted that he based his claim on exposure to chemical, 
biological, and radiological (CBR) agents at Fort Riley, 
Kansas, in November and December 1990, and not upon the 
accident in 1988.  

Appellant had a VA neuropsychological evaluation in October 
1999 consequent to his claim for exposure to rocket fuel.  
Appellant reported that he began experiencing peripheral 
neuropathy after being exposed to solvents in 1990.  He 
reported having developed paresthesias in the arms beginning 
in 1998 and in the legs beginning in 1993.  He complained of 
cognitive declines beginning in 1998.  Appellant reported 
that he was activated for service in the Persian Gulf War 
from November 1990 to August 1991.  The examiner administered 
a battery of tests.  The examiner noted that the pathology of 
the condition was unclear; considerations included the 
sequelae of substance abuse, psychiatric impairments, and the 
long-term effects of exposure to solvents.  Diagnosis was 
moderate to severe neuropsychological dysfunction.  

A VA neuropsychology consult note dated January 2000 records 
that appellant was "very focused" on exposure to toxins as 
the cause of his neuropsychological problems, but the 
physician stated that there was no objective evidence that 
this was the case.

A VA neuropsychology note of March 2000 essentially updated 
the examination of January 2000 by remarking that findings 
were consistent with alcohol abuse, mood disorders, and long-
term effects of solvent exposure.

Appellant had a VA psychological assessment in June 2000.  
The psychologist noted that appellant was undergoing 
distress, turmoil, anxiety and restlessness, with some 
possible brain damage.  The psychologist opined that therapy 
would not be effective, and recommended referral for 
antidepressant and mood-stabilizing medications.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in June 2001 asserting that his condition should be 
classified as an "undiagnosed illness" associated with the 
Persian Gulf War because he was exposed to the same chemicals 
that were used in the airstrikes of that war.

The file contains a letter (undated, but received by RO in 
November 2002) by Dr. R.R., appellant's VA physician.  The 
letter asserts that appellant currently had paresthesias and 
symptoms of neuritis in the arms and legs since his service 
during the Gulf War.  The letter asserts that it is equally 
likely that these symptoms were caused by Gulf War exposure 
as it is that they were caused by the tracked vehicle 
accident that occurred at Camp Atterbury, Indiana.

Appellant had a VA general medical examination in September 
2003.  The examiner recorded a history of present illness 
(HPI) of neuropathy secondary to toxin exposure during the 
Gulf War, plus GERD, hypothyroidism of unknown etiology, and 
obstructive lung disease (OLD).  Appellant stated that he 
continued to experience numbness of upper and lower 
extremities, although significantly diminished by his current 
medications.  In terms of respiratory symptoms, he reported 
that damp and cold weather caused sputum production and chest 
tightness; these symptoms developed while appellant was 
working cleanup at the site of the World Trade Center.  
Assessment was neuropathy thought to be secondary to toxin 
exposure with remnants of neurological deficits, GERD with 
Barrett's esophagus, hypothyroidism of unknown etiology, and 
OLD of unknown etiology.  
 
Appellant testified before the Board in January 2005.  
Appellant asserted that he was driving a truck at Fort Riley, 
Kansas in support of operation Desert Storm when he was 
informed by a female soldier that the rockets in the adjacent 
bunker were leaking and had been activated (Transcript, pg. 
5).  Appellant loaned his chemical protective gear to the 
female soldier, and when she returned his equipment the 
gloves deposited five or six ounces of liquid onto 
appellant's arms and legs (Transcript, pg. 5-6).  Appellant 
subsequently learned that rocket fuel contains toxins, 
including mustard gas, that boost the efficiency of the fuel 
but that are unstable at extreme temperatures (Transcript, 
pg. 6).  Appellant learned through his own research that 
these substances act on the body by altering the DNA, which 
is what has happened in his case (Transcript, pg. 7).  

Appellant testified that he initially believed his symptoms 
were due to the tracked vehicle accident in 1988, since 
symptoms were similar, and it is still possible that the 
symptoms began with the 1988 accident and were subsequently 
aggravated by the chemicals (Transcript, pg. 8).  Within 
three weeks of exposure, appellant lost almost all his teeth 
and his hair, and was also spitting blood (Transcript, pg. 
9).  

Appellant testified that after the tracked vehicle accident 
he received several examinations and was advised that he have 
a bilateral carpal tunnel release (Transcript, pg. 9-10).  
Appellant did not have his claimed disabilities prior to 
military service (Transcript, pg. 10).

Appellant testified that he also currently has Barrett's 
esophagus and memory loss as a consequence of the exposure to 
toxins (Transcript, pg. 11).  He also currently has a thyroid 
condition (Transcript, pg. 11-12).  At the time of the 
hearing, appellant was taking 13 different medications for 
his various disabilities (Transcript, pg. 12-13).  Appellant 
had gross motor skills but had lost his fine motor skills 
(Transcript, pg. 14).  Appellant had become unable to climb 
stairs, due to loss of muscle tone and also due to numbness 
of the legs (Transcript, pg. 14).  

In regard to his respiratory condition, appellant testified 
that it was initially believed that he had asthma, but he was 
subsequently diagnosed with chronic obstructive pulmonary 
disease (COPD) (Transcript, pg. 15).  Appellant has 
particular difficulty when the weather is cold and damp 
(Transcript, pg. 16).  

Appellant testified that he was present at Fort Riley, 
Kansas, for ten days in November/December 1990 (Transcript, 
pg. 19).  During that time he was a member of the Kansas 
National Guard, attached to the 1st Infantry Division 
(Transcript, pg. 19).  Appellant believes that the material 
with which he came into contact on that occasion was rocket 
propellant (Transcript, pg. 20).  Through his own research, 
appellant has discovered that the rockets in question were 
manufactured by Raytheon (Transcript, pg. 20).  

In regard to the tracked vehicle accident, appellant 
testified that he was riding in an M-113 armored personnel 
carrier that hit a bump; appellant was standing and holding a 
strap for support (Transcript, pg. 21).  The vehicle hit a 
bump, which caused appellant to twist and to hit his back 
against the ramp at the back of the vehicle (Transcript, pg. 
21).  Appellant was given a pain reliever and subsequently 
returned to medical school in Mexico (Transcript, pg. 21).  
In Mexico, appellant received lidocaine shots in his back 
(Transcript, pg. 23).  When appellant returned to the United 
States, he received treatment from an osteopath and from a 
physical therapist (Transcript, pg. 23).  

In regard to the toxin exposure, appellant testified that he 
was splashed on the wrists and forearms, and the top of the 
thigh (Transcript, pg. 24).  The substance evaporated almost 
immediately, and appellant showered when he returned to 
barracks (Transcript, pg. 24).  Approximately two weeks after 
the exposure, appellant began having problems with the 
esophagus, loss of vision, hair loss, and tooth loss 
(Transcript, pg. 25).  The hair grew back, but appellant's 
teeth became very loose and had to be extracted (Transcript, 
pg. 25).  Appellant's dentist had no idea why the teeth 
became loose (Transcript, pg. 25).  All of the people who 
worked in support units have experience identical patterns of 
tooth loss (Transcript, pg. 26).

In regard to vision loss, appellant testified that he had 
gotten new glasses shortly before the incident and could see 
well (Transcript, pg. 26-27).   After the incident, appellant 
noticed that colors appeared to be less vibrant and his 
vision seemed to be cloudy (Transcript, pg. 27).  The vision 
problem has not been diagnosed, and changes in glasses have 
not helped (Transcript, pg. 27).  

In regard to numbness, appellant testified that the condition 
has been classified as poly-neuropathy (Transcript, pg. 28).  
VA recently performed another nerve conduction study, and the 
resident informed appellant that the study showed no loss 
(Transcript, pg. 28).  Symptoms have been consistent since 
the exposure; they were improved for a time by medications 
but recently began to increase in severity (Transcript, pg. 
29).  Appellant has been told that he has muscle atrophy to 
some degree (Transcript, pg. 29).  

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

The Board notes that appellant has claimed disabilities due 
to injury (peripheral neuropathy consequent to low back 
trauma) and disabilities due to disease (hair loss, memory 
loss, vision loss, and respiratory complaints).  The Board 
notes at this point that there are different standards for 
injuries and diseases incurred in Active Duty for Training 
(ACDUTA) versus Inactive Duty for Training (INACDUTRA).  
Reservists who are on active duty, or on ACDUTRA, may be 
compensated for both injuries and diseases incurred in or 
aggravated by military service.  Reservists who are on 
INACDUTRA may be compensated for injuries, but not diseases, 
contracted during that time.  The record shows that appellant 
was performing INACDUTRA in 1988.  The record does not show 
that appellant was performing any active military service 
during the Persian Gulf War.  It is indicated that he had 
some ACDUTRA or full time training in July and August 1990, 
consistent with the time claimed in Kansas.

Direct service connection requires the following elements: 
medical evidence of a current disability; medical evidence, 
or in some circumstances lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

In the alternative to the Hickson analysis, there is a 
presumption of service connection if a claimant has a chronic 
disease whose symptoms became manifest to a degree of at 
least 10 percent disabling within one year of discharge from 
active service, even if the in-service onset is not 
documented in medical records.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
However, the disabilities claimed by appellant are not 
specifically listed as chronic diseases entitled to this 
presumption.  38 C.F.R. § 3.309(a) (2004). 

Service connection for numbness of the upper and lower 
extremities

The first part of the Hickson analysis is evidence of a 
current disability.  Appellant has been diagnosed with carpal 
tunnel syndrome and peripheral neuropathy, both of which have 
manifestations of numbness in the extremities.  The first 
part of the Hickson analysis is accordingly satisfied.

The second part of the Hickson analysis is medical or lay 
evidence of in-service incurrence of an injury or disease.  
The record documents that appellant had a low back strain in 
1988, so the second part of the Hickson analysis is satisfied 
in regard to that event.  The record does not substantiate 
that appellant was exposed to toxins during the Persian Gulf 
War, so the second part of the Hickson analysis is not 
satisfied in regard to that event.

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed disability and military service.  
The only medical evidence of nexus is the letter by Dr. R.R. 
stating an opinion that "it is as likely that these symptoms 
were caused by Gulf War exposure as it is that they were 
caused by a track accident that occurred at Camp Atterbury."  
The Board does not consider this to be competent medical 
evidence of nexus, for the reasons discussed below.

First, the Board notes that Dr. R.R. manifestly did not have 
access to the medical reports of the 1988 accident (this is 
made obvious by the fact that Dr. R.R. erroneously identified 
the year as 1987).  Dr. E.R.S., writing in January 1992 (four 
years after the accident), stated that the back strain had 
resolved without difficulty, which contradicts the opinion 
made by Dr. R.R. fourteen years after the accident.   The 
statements of medical professionals concerning a veteran's 
medical history related by the veteran as to remote events 
are of inherently less value than contemporaneous clinical 
records.  Harder v. Brown, 5 Vet. App. 183, 188 (1993).
Also, postservice reference to injuries received in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).

Further, the statement by Dr. R.R. is extremely speculative, 
in that it states that appellant's condition could as easily 
be due to traumatic injury as to exposure to toxins.  In 
assessing evidence such as medical opinion, the failure of 
the physician to provide a basis for his opinion goes to the 
weight and credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The Board gives little weight to the opinion of Dr. 
R.R. because there is no clinical basis for that opinion.  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate on 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard. Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  However, the Board is free to assess the 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  For 
the reasons above, the Board finds that there is no competent 
medical evidence of nexus, and the third part of the Hickson 
analysis is accordingly not satisfied in regard to this 
disability.

Service connection for memory loss

The first part of the Hickson analysis is evidence of a 
current disability.  "Memory loss" is not a compensable 
disability since it is not a diagnosis.  Memory loss, like 
inability to concentrate, is a symptom associated with mental 
disorders.  Appellant has received psychological, 
psychiatric, and neuropsychological treatment by VA, and he 
was diagnosed with moderate to severe neuropsychological 
dysfunction.  The Board accordingly finds that the first part 
of the Hickson analysis is satisfied in regard to this 
disability.  
 
The second part of the Hickson analysis is medical or lay 
evidence of in-service incurrence of an injury or disease.  
There is no indication in the record that appellant had a 
psychiatric disorder in service, and, as discussed above, 
there is no objective evidence that appellant was exposed to 
toxins.  The second part of the Hickson analysis is therefore 
not satisfied in regard to this disability.

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed disability and military service.  
In this case, there is no evidence of nexus.  The VA 
psychology notes provide an opinion that appellant's current 
problems stem from a combination of alcohol abuse, 
personality disorder, and exposure to solvents, although as 
noted above there is no objective evidence that exposure to 
solvents (if any) occurred in service.  The Board also notes 
that appellant was afforded an MRI of the brain to determine 
if there was physical evidence of exposure to solvents, and 
such exposure was not shown.  The Board accordingly finds 
that the third part of the Hickson analysis is not satisfied 
in regard to this disability.

Service connection for loss of vision

The first part of the Hickson analysis is evidence of a 
current disability.  The letter from Dr. J.A.D. shows that, 
although appellant believed himself to have suffered 
catastrophic vision loss due to radiation exposure, his 
vision was 20/40 correctable to 20/20.  This is confirmed by 
the VA eye clinic examination in April 1995, which found 
choroidal nevus and complaints of scotoma in the right eye, 
but no other pathologies.  The Board accordingly finds that 
the first part of the Hickson analysis is not satisfied in 
regard to this claimed disability.

The second part of the Hickson analysis is medical or lay 
evidence of in-service incurrence of an injury or disease.  
In this case, there is no evidence that vision loss began in 
service.  The reports of physical examination in the service 
medical record show nothing other than the fact that 
appellant wore glasses.  As noted above, there is no 
objective evidence that appellant was exposed to toxins while 
in service.  The second part of the Hickson analysis is 
accordingly not satisfied in regard to this disability.     

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed disability and military service.  
As there is no evidence of current disability, and no 
evidence of in-service disease or injury, the question of 
nexus is moot.  The Board notes, however, that reports of 
medical examination as late as 1997, nine years after the 
alleged exposure to toxins, show no catastrophic loss of 
vision.

Service connection for respiratory condition

The first part of the Hickson analysis is evidence of a 
current disability.  In this case, appellant has been 
diagnosed with bronchial asthma and more recently with 
obstructive lung disease, so the first part of the Hickson 
analysis is satisfied.

The second part of the Hickson analysis is medical or lay 
evidence of in-service incurrence of an injury or disease.  
In his case, there is no evidence that appellant developed a 
chronic respiratory condition during any period of active 
duty or any period of ACDUTRA.  The second part of the 
Hickson analysis is accordingly not satisfied in regard to 
this disability. 

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed disability and military service.  
In this case, there is no evidence of such a nexus.  
Bronchial asthma apparently had its onset in 1993, and there 
is no medical evidence to relate it to anything in 
appellant's military service.  The Board accordingly finds 
that the third part of the Hickson analysis is not satisfied 
in regard to this disability.

Undiagnosed illness associated with the Persian Gulf War

Appellant has argued that he was exposed to the same toxins 
that were encountered in Southwest Asia during the Persian 
Gulf War, and the he should therefore be considered to have 
an undiagnosed illness.

Service connection may be paid to a claimant who is a Persian 
Gulf veteran who exhibits objective manifestations of a 
qualifying chronic disability, provided that such disability 
(i) became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006, and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2004).  

For the purposes of this section, "Persian Gulf veteran" 
means a veteran who served on active military, air, or naval 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(d)(1) (2004) 
(emphasis added). "Southwest Asia theater of operations" 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d)(2) (2004).

As a threshold matter to entitlement, the Board notes that 
there is no objective verification that appellant served on 
active service during the Gulf War, since his National Guard 
Bureau record makes no mention of active service during that 
period.  Even if arguendo appellant was on active service 
during the Gulf War, appellant himself does not contend that 
he ever left the United States.  Appellant is therefore not a 
qualifying Persian Gulf veteran as defined by the statute and 
is not entitled to a presumption that his disabilities are 
the result of an undiagnosed illness associated with that 
war.  Any training done in Kansas during that time does not 
qualify for pertinent provisions concerning that war.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection is denied for numbness of the bilateral 
upper and lower extremities, loss of visual acuity, loss of 
memory, and respiratory disorder.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


